Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooney (U.S. 4,321,343).
	Rooney teaches polyisobutylene polymerized in the presence of an alkyl substituted phenol to produce a phenol terminated polymer which is then reacted with a diisocyanate to form an isocyanate terminated polymer.  This isocyanate terminated polymer is the reacted with a polyoxyalkylene polyol to produce a block copolymer. (Column 3 lines 10-20). Toluene diisocyanate and polyethylene glycol 7500 are exemplified as the diisocyanate and polyoxyalkylene oxide. See Examples 5 and 6.
	The phenol terminated polyisobutylene anticipates the phenoxy containing polyisobutylene of Claim 14.  This is a soft segment as this is the material of what is considered a soft segment by Applicant. (see page 9-10 Soft Segment section of the as-filed specification)  Claim 14.
	The diisocyanate anticipates the hard segment as this is a hard segment disclosed by Applicant (See page 12 lines 1-10).
	As the copolymer has hydroxyls reacted with diisocyanates, this produces urethanes which anticipate the urethane of the claim of Claim 14 and 15.
	Regarding Claim 18 and 19,  While the weight ratio of PIB to PEG is not specifically taught, Rooney teaches 1 PIB (R-A) residue and 1 PEG (B of the formula) (See formula of Claim 1 for instance) are present in each block copolymer.  The molecular weight of PEG is taught as 7500.  Rooney teaches multiple weights of phenol modified PIB (See Table 1).  As representative, the PIB can be considered to have a weight average molecular weight of 5200 (the smallest of Table 1) or a number average molecular weight of 2,900).  In weight average case, the ratio would be 5200/7500 = 0.69 : 1 or 6.9 : 10 which anticipates the range of Claim 18.  In the number average case, the ratio would be 2,900 : 7500 or 0.38:1 or 38:10 which also anticipates the range of Claim 18.  Alternatively, it is clear that Rooney is reacting phenol modified PIB with 7500 PEG to and isocyanate to produce the block copolymers of the invention.  Therefore, one of ordinary skill in the art can at once envisage each of the phenol modified PIBs of Table 1 reacted with PEG 7500 and TDI.   In this case, the 23,900/11,800 Mw/Mn phenol modified PIB and the PEG 7500 would give a ratio of 3.2:1 for the Mw, and Claim 19.
	Regarding Claim 20, the weight average molecular weight of the block copolymer is not taught by Rooney.  However, according to the formula, one PIB block+diisocyanate+PEG 7500 is exemplified.  As the PEG has a molecular weight of 7500 and each of the weight average molecular weights of the phenol modified PIBs are in excess of the difference between 7500 and the lower end of the range recited by Claim 20 (10,000), one of ordinary skill in the art is reasonably suggested the weight average molecular weights of the block copolymers of Rooney must be in the recited range especially in light of the fact that the top end of the range is 2,000,000 which is well in excess of anything taught or suggested by Rooney.  This makes Rooney sufficiently specific to anticipate the claimed range of Claim 20.  The exemplified PEG is a diol which anticipates the additional soft segment from a diol of Claim 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-19 of U.S. Patent No. 10,882,945 in view of Kennedy (U.S. 20110213084). Although the claims at issue are not identical, they are not patentably they are obvious combinations of dependent claims along with Kennedy.
Claim 1 of 10,882,945 recites the limitations of instant claim 1 but for the additional soft segment residues as recited by instant claim 1. Claim 4 of 10,882,945 recites the soft segment further containing additional residues.
Kennedy, working in the field of polyisobutylene (PIB) based polyurethanes (PU), similar to Applicant and 10,882,945 teaches in ¶[0252] addition of polytetramethylene oxide polyol (PTMO) to PIB based polyurethane increases their tensile strength and elongation.  Additionally, it provides a uniform stress distribution within the hard segment which strengthens and, thus, improves the elastomeric properties of PIB based PU.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Claim 1 of 10,882,945 by using the additional soft segments of Claim 4 of 10,882,945 because they are taught as a variant of Claim 1 of 10,882,945 and, further, to choose these additional soft segments as PTMO because Kennedy teaches such PTMO soft segments in PIB based PU increases their tensile strength and elongation.  Additionally, it provides a uniform stress distribution within the hard segment which strengthens and, thus, improves the elastomeric properties of PIB based PU. ¶[0252]  One of ordinary skill in the art would have been motivated to add the additional PTMO soft segment using a PTMO diol because Kennedy exemplifies such as a way to add it.
This reads over the instantly claimed additional soft segment as polyether that is missing from instant Claim 14.
Further it would have been obvious to a person of ordinary skill in the art the time the invention was filed to practice 10,882,945 all the dependent various of the original Claim 1 of 
Regarding instant Claims 29 and 30, the above modified composition is further obvious to be modified by the limitations of Claims 4 and 6 of 10,882,945 because Claims 4 and 6 of 10,882,945 recite compositional amounts of features already found in the modified Claim 1 of 10,882,945.  As such it would be further obvious to use this further modified Claim 1 of 10,882,945 in making the medical device of 10,882,945 Claims 8-11 because these are based on the same original composition.  This reads over Claims 29 and 30.
  

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 26-33 would be allowable upon resolution of the non-statutory double patenting rejections of record.

	Regarding Claims 26-33, the closest prior art is Faust (U.S. 20100179298) which teaches polyurethane based PIBs for medical purposes.  The PIBS are capable of being end capped by a phenoxy group (See ¶[0071] R2/R3=C6-C18 aryl) but this phenoxy group is not specifically suggested and is buried in a list of other non-phenyl (or non-aryl) type groups.  The choice of such a group using Faust alone could only be done using hindsight.  While the use of phenoxy terminated PIBs is known (See Morgan Macromolecules 2010 on IDS entry #14 of NPL 
	Finally, mention must be made of WO97/47664 from the written opinion of this case.  WO97/47664 teaches a copolymer which is modified by phenoxy but the modification is done via a halogen on a para-methyl styrene polymer that is later reacted with diisocyanate and/or PIB to produce the polymer.  The modification is not done to the PIB and, therefore, no phenoxy-PIB is present as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Christopher M Rodd/Primary Examiner, Art Unit 1766